—In a family offense proceeding, the petitioner appeals, as limited by her brief, from so much of an order of the Family Court, Westchester County (Bellantoni, J.), dated December 11, 1989, as, after a hearing, granted the respondent access to the basement of the marital residence.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
After a hearing, the Family Court found, among other things, that the respondent posed no threat to the safety of the petitioner. This finding is supported by the weight of the evidence. In light of this finding of fact, and in light of all the circumstances of this case, we see no merit to the petitioner’s argument that the respondent should be permanently barred from every part of the marital residence (see generally, Chieco v Chieco, 170 AD2d 569; cf., Merola v Merola, 146 AD2d 611).
We have examined the petitioner’s remaining contentions and find them to be without merit. Bracken, J. P., Sullivan, Fiber and Pizzuto, JJ., concur.